Citation Nr: 0513442	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-22 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disorder, and, if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right epididymitis, 
and, if so, whether service connection is warranted.

3.  Entitlement to service connection for venereal warts.

4.  Entitlement to service connection for asbestosis.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel





INTRODUCTION

The veteran had active service from November 1972 to November 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The veteran is unrepresented.  In October 2004, his chosen 
representative notified the Board that it had declined power 
of attorney in the veteran's appeal because it had learned 
that the veteran had hired a private attorney to represent 
him.  

In February 2005, the Board informed the veteran that he had 
30 days to choose another representative.  Several weeks 
later, the veteran notified the Board that he decided to 
waive the 30-day period.  He indicated that he wanted the 
Board to address his issues on appeal.  Therefore, the 
veteran has chosen to be unrepresented in his appeal before 
the Board.

The issues of service connection for asbestosis, as well of 
the merits of the claim of entitlement to service connection 
for a cervical spine disorder, will be addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

In 2001, the veteran filed a claim for nonservice-connected 
pension benefits.  See statement received January 30, 2001.  
It is not readily ascertainable whether this claim was ever 
considered by the RO, and it is REFERED for any appropriate 
action.




FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  In October 1997, the RO provided notice to the veteran of 
its decision earlier that month, denying service connection 
for a spine disorder; no appeal was perfected.

3.  At the time of the RO's October 1997 decision, the 
medical evidence did not show findings of a spine disorder 
during service.

4.  In May 1998, the RO provided notice to the veteran of its 
decision earlier that month, denying service connection for a 
right testicle disorder, including epididymitis; no appeal 
was perfected.

5.  At the time of the RO's May 1998 decision, the medical 
evidence did not show post-service medical evidence of a 
right testicle disorder, including epididymitis.

6.  The evidence received since the October 1997 RO decision 
is not wholly cumulative and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a spine disorder.

7.  The evidence added to the record since the May 1998 RO 
decision is not cumulative or redundant of evidence 
previously of record concerning the claim for service 
connection for right epididymitis, and relates to an 
unestablished fact necessary to substantiate the claim, and 
presents a reasonable possibility of substantiating the 
claim. 

8.  The probative and competent medical evidence of record 
establishes that post-service diagnosed right epididymitis 
cannot satisfactorily be dissociated from active service.

9.  The veteran was diagnosed with a venereal disease prior 
to entering service, and there is no evidence showing 
treatment for venereal warts during service was precipitated 
by trauma or conditions of service.


CONCLUSIONS OF LAW

1.  The October 1997 RO rating decision denying entitlement 
to service connection for a spine disorder is final; evidence 
received since that decision is new and material and the 
claim for service connection for this disability is reopened. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 
5126, 7104 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  The May 1998 RO rating decision denying entitlement to 
service connection for right epididymitis is final; evidence 
received since that decision is new and material and the 
claim for service connection for this disability is reopened. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 
5126, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

3.  Right epididymitis was incurred in active service. 38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).

4.  Venereal disease is not due to service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.301(c)(1) (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence to Reopen Cervical Spine Claim

The RO originally denied the veteran's claim for service 
connection for a spine disorder in an October 1997 decision 
(then diagnosed as bone spurs).  Although the RO provided 
notice of the denial, the veteran did not initiate an appeal 
of the decision.  Therefore, the RO's October 1997 rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2004).   

The Board notes that a claim to reopen was submitted in 
August 1999, which was denied in an April 2000 rating 
decision, and again in June 2000, which was denied in a June 
2000 rating decision.  The next claim to reopen was received 
in January 2001.  Since the June 2000 "claim" was received 
within one year of the April 2000 denial of reopening, and 
the January 2001 "claim" was received within one year of 
the June 2000 denial of reopening, the Board will liberally 
construe these "claims" as notices of disagreement, and 
consider the 1997 rating decision the last final decision on 
this claim.

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

The Board notes that the standard for materiality set forth 
in 38 C.F.R. § 3.156(a) was amended on August 29, 2001.  The 
regulation specifies that those amendments do not apply to 
claims that were pending before that date.  In order to 
satisfy the applicable requirement, the evidence "must be 
both new and material."  Smith v. West, 12 Vet. App. 312, 
314 (1999).  "New evidence" is evidence "not previously 
submitted to agency decision makers ... [that] is neither 
cumulative nor redundant."  38 C.F.R. § 3.156(a) (2001); see 
Smith, supra (if evidence was not in the record at time of 
final disallowance of claim and is not cumulative of other 
evidence in the record, it is new); see also Elkins v. West, 
12 Vet. App. 209, 216 (1999) (en banc).  

The old version provides that new evidence will be considered 
material only if it "bears directly and substantially upon 
the specific matter under consideration" and "by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001); see Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998) (materiality requirement of 38 C.F.R. § 3.156(a) (2001) 
is not focused on outcome determination but upon importance 
of complete record for evaluation of appellant's claim).  

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

The RO denied service connection for a spine disorder in the 
October 1997 rating decision, finding that there was no 
evidence of a spine disorder during service.  The RO received 
the veteran's claim to reopen in 1999, (as discussed above), 
along with a medical opinion letter from P.E.V., D.C.  
Therefore, the old version of 38 C.F.R. § 3.156 applies to 
this claim.  Dr. P.E.V. reported that the veteran sustained 
permanent residuals secondary to a congenital aberration of 
the cervical spine.  He added that the veteran's cervical 
spine injury was permanent and stationary. 

The veteran maintains that his right leg is shorter than his 
left.  The evidence shows that the veteran injured his right 
hip when he was 12 years old, which required surgery.  The 
veteran asserted in his June 2000 claim that his shortened 
right leg preexisted service.  He contends that his military 
service caused his current cervical spine disorder.  He 
explained that performing military training with a shortened 
right leg put a strain on his neck, resulting in his current 
cervical spine disorder.  


In light of this evidence, the Board finds that such evidence 
is new and material with respect to this claim because it 
intimates a relationship between the currently diagnosed 
degenerative cervical disc disease and the veteran's period 
of service and, thus, is at least significant enough to 
consider it when adjudicating the merits of the claim.  
38 C.F.R. § 3.156(a).  Therefore, the Board finds that the 
evidence received since the October 1997 rating decision is 
new and material within the meaning of applicable VA 
regulations, and the claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2001).  

Having reopened this claim, the Board cannot, however, 
address the issues on the merits because the RO has not yet 
done so.  This is discussed in more detail in the REMAND 
below. 

II. New and Material Evidence to Reopen Right Testicle Claim

The RO originally denied the veteran's claim for service 
connection for a right testicle disorder in a May 1998 rating 
decision.  Although the RO provided notice of the denial, the 
veteran did not initiate an appeal.  Therefore, the RO's May 
1998 rating decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2004).   

The RO denied service connection for a right testicle 
disorder in the May 1998 rating decision, finding essentially 
that, although the service medical records documented 
treatment for epididymitis, there was no post-service 
evidence of record diagnosing a right testicle disorder.  The 
RO received the veteran's claim to reopen in May 2002.  
Therefore, the revised version of 38 C.F.R. § 3.156 applies 
to this claim. 

The new regulation provides that a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decisionmakers. Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. 38 C.F.R. § 3.156(a) 
(2004). 

Evidence received since the May 1998 rating decision consists 
of VA medical treatment records, including an April 1999 VA 
examination report and outpatient treatment records, that 
cumulatively reflect complaints and treatment for 
epididymitis with a history of it since service.  The Board 
finds that such evidence is new and material with respect to 
this claim because it intimates a relationship between the 
epididymitis and the veteran's period of service and, thus, 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  Therefore, the Board finds that 
the evidence received since the May 1998 rating decision is 
new and material within the meaning of applicable VA 
regulations, and the claim is reopened.  38 U.S.C.A. § 5108.  

The RO also reopened this claim, so there is no prejudice by 
the Board proceeding to consider the claim on the merits.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

Service medical records show that the veteran was diagnosed 
with and treated for epididymitis in November 1975. Although 
no findings were noted at the veteran's retirement 
examination, recent VA outpatient treatment records confirm 
that he continues to experience symptoms of this disorder, 
and he continues to be prescribed medication for it.  

Given that the service medical records clearly document the 
initial onset in service of epididymitis, and as the recent 
VA outpatient treatment records essentially indicated that 
the veteran is still treated for this disorder, the Board 
finds that the evidence supporting the claim is at least in 
equipoise with that against the claim.  He asserts that this 
condition has been recurrent since 1975, and his assertions 
are of the type observable by a lay person, and are therefore 
competent.  Although there really is a lack of evidence to 
support his allegations, the fact remains that he was 
diagnosed with a condition during service, which he has now, 
and which the current medical evidence labels "chronic."  
Accordingly, service connection is in order for epididymitis.

III. Service Connection for Venereal Warts

The residuals of venereal disease are not to be considered 
the result of willful misconduct. Consideration of service 
connection for residuals of venereal disease as having been 
incurred in service requires that the initial infection must 
have occurred during active service. 38 C.F.R. § 3.301(c)(1) 
(2004).

The Board finds that entitlement to service connection for 
venereal warts is not warranted.  According to the September 
1972 enlistment examination report, the veteran reported that 
he had had a venereal disease.  The enlistment examiner noted 
that the veteran had gonorrhea.  He was treated for venereal 
warts in September and October 1975.  According to the 
October 1975 treatment note, the veteran had a history of 
venereal warts.

Given that the medical evidence shows that the veteran's 
venereal disease preexisted service, the initial infection 
did not occur during active service.  See 38 C.F.R. 
§ 3.301(c)(1) (2004).  Any increased manifestations of 
venereal disease shown during service, such as the treatment 
the veteran received for venereal warts in 1975, is usually 
considered to be due to the natural progress of the disease, 
unless the facts show that the increased manifestations were 
precipitated by trauma or conditions of the veteran's 
service.  Id.  Not only are there no such facts in this case, 
but the veteran does not allege such.  Therefore, this claim 
is denied.

IV.  Veterans Claims Assistance Act

First, the Board will address legislation and developments 
involving VA's duty to notify and assist claimants.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), (the 
"VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. 
§ 3.159(b)(1)) require that, upon receipt of a complete or 
substantially complete application, the VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate the claim; this notice 
requires the VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which 
portion the VA will attempt to obtain on the claimant's 
behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The RO advised the veteran in letters dated in May 2001, 
August 2001, and October 2001 of what information and 
evidence was needed to substantiate his claims.  The letters 
also advised him of the information and evidence that should 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  


In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claims.  He 
was told that it was his responsibility to support the claim 
with appropriate evidence.  The August 2003 statement of the 
case also notified the veteran of the information and 
evidence needed to substantiate the claims.  The statement of 
the case also contained VA's regulation implementing the VCAA 
(38 C.F.R. § 3.159).  

In this case, although the notice letters that were provided 
to the veteran may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  When considering the 
notification letters and the other documents described above, 
as a whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
given ample time to respond to the notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App.  April 14, 2005).  The Board does 
a de novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  The notice letters were 
provided after the RO's original adjudication of the issue.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  

An examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran canceled his appointment for 
a scheduled VA examination in March 2003.  According to a 
March 2003 VA Medical Center (VAMC) record, the veteran 
explained that the trip was too far and that the RO already 
had enough information.  In May 2003, the RO wrote to the 
veteran explaining the consequences of failure to report for 
examination.  In response, the veteran stated he wanted his 
claim decided.  In light of the veteran's response, the Board 
finds that further development is not needed in this case.  
It is clear that any attempt to provide the veteran with VA 
examinations would be futile.

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify her in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a spine disorder, the claim 
is reopened.

New and material evidence having been submitted to reopen the 
claim of service connection for right epididymitis, the claim 
is reopened.

Service connection for right epididymitis is granted.

Service connection for venereal warts is denied.


REMAND

Having reopened the claim for service connection for a 
cervical spine disorder, the RO must now consider the claim 
on the merits.  It would be potentially prejudicial to the 
veteran if the Board were to proceed at this time.

In February 2005, the veteran submitted a private medical 
statement from R.J.M, M.D., which is relevant to the service-
connection claim for asbestosis.  The RO has not considered 
this evidence, and the veteran has not waived initial 
consideration of this evidence by the RO.  In order to 
protect the veteran's due process rights, a remand is 
required so that the RO may consider this evidence.

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the issues of 
entitlement to service connection for a 
cervical spine disorder, on the merits, 
and for asbestosis, considering all 
evidence received or secured since the 
July 2003 statement of the case.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


